I agree that whether the defendant performed its duty to the plaintiff, in leaving the doors open and unguarded, was for the jury. The more doubtful question is whether such negligence was the proximate cause of plaintiff's mishap. *Page 590 
The only way one can use the vault when the doors are not down is to keep them open. In this case the plaintiff did not fall into the hole but walked into and onto the door. If he walked into a door over two feet high, might he not have walked into any other guard placed before the door or as easily failed to see any flag or warning sign? And if so, the only other conceivable way to guard him from walking into the door would have been to have a human attendant there to warn him. But in view of the location of the opening and the poor vision of the plaintiff, I agree that whether the defendant performed its duty to him in this case is a question for the jury.
I cannot agree that the ordinance pleaded, introduced and in regard to which the court instructed, pertained to a duty to keep the vault, when open, safe for pedestrians. The ordinance which was pleaded by the plaintiff and admitted in evidence by the trial court is as follows:
"Trap doors and openings in sidewalks regulated. It shall be unlawful for the owner or occupant of any building having a cellar opening upon any street or sidewalk to fail to keep the door or other covering thereon in good repair and safe for the passage of the customary traffic on such street or sidewalk; and if the owner or occupant of any such buiding shall neglect or refuse to properly repair any such door or covering for twenty-four hours after notice so to do, the Street Supervisor or the Chief of Police shall forthwith cause such repairs to be made at the expense of the owner or occupant."
The ordinance makes it unlawful to fail to keep the doors
or other covering in good repair and safe for passage. The doors or other covering is the subject of legislation. The failure which is denounced is not keeping open the vault unguarded or unattended, but failure to keep the doors or other covering thereon in good repair and safe for passage in its function as a covering. It is admitted that if the doors are closed but one or both allowed to protude the doors or coverings are not then kept safe as a footing for passage. That is a common sense construction. But what is here meant to be said is that the ordinance does not deal with a situation where the doors are upright and open *Page 591 
which then leaves the vault and not the footway as a dangerous condition. The one exposes a pedestrian to stumbling or tripping; the other to a fall into a vault. Certainly it is straining language to the utmost to read it as if it was worded
"It shall be unlawful for the owner or occupant of any building having a cellar opening upon any street or sidewalk to fail to keep the door or other covering thereon in good repair and if the doors are opened the sidewalk safe for the passage of customary traffic," etc. (matter in italics inserted).
At a glance it can be seen that the italicized words import an idea not meant to be included in the subject of the legislation. The legislation required vault doors or coverings to be kept in repair and doors or coverings to be kept safe. The whole ordinance deals with doors or coverings when used as sidewalk. It cannot mean that if the owner shall fail to keep the opening
safe or the sidewalk safe from bumping against open doors that the Street Supervisor or Chief of Police shall cause that condition to be remedied because it says "shall forthwith causesuch repairs to be made at the expense of the owner or occupant," etc. So, I cannot agree on the construction given to this ordinance in the main opinion. The opinion does not construe, it adds to an ordinance and makes the real ordinance include something which it is deemed desirable that it should include. If it were not for my desire to keep court functions within their proper sphere, I would not think it important enough to spend this time in analyzing the ordinance for I admit without it there is a common law duty toward pedestrians to protect them from the unreasonable risks of open vaults. The trouble in this case was that the court used the ordinance as a basis for an instruction.
Defendant's motion to strike the allegations relating to this ordinance was denied. The ordinance was admitted in evidence over defendant's objection; and the jury was instructed that if it found that defendant violated the provisions of this ordinance and that such violation was the *Page 592 
proximate cause of plaintiff's injuries, the verdict should be for the plaintiff. Each of the above rulings by the court constituted error. The ordinance did not purport to require the users of sidewalk doors to keep them closed when not in use. Rather, it related to the duty to keep the doors in good repair.
In construing this ordinance a distinction should be made between it and such as was under construction in Moore v.Miles, 108 Utah 167, 158 P.2d 676, and Olsen v. HaydenHolding Co., 92 Utah 551, 70 P.2d 463. There the ordinance required hotels to install a proper lighting system. We held that this also imposed the duty of keeping that system properly lighted. The rationale of such a holding is that the ordinance requiring installation of a proper lighting system could have been passed only for the purpose of assuring proper lighting. To have an excellent system of lights installed but not lighted would be of no avail in accomplishing the objective of the ordinance. Such is not the case here. The ordinance requiring proper repair was not enacted for the purpose of making certain the doors will be closed while not in use or to protect pedestrians from the open vault when in use or not in use. It was designed to protect the public against doors which, though closed, were dangerous in that they might cave in or cause a pedestrian to trip or fall. The relationship between keeping the doors in repair and keeping them closed is, therefore, not like requiring a proper lighting system and keeping it lighted. The ordinance simply provides that the owner or occupant of any building having a trap door must keep it in repair, and if he does not do so the named city officials would do so at his expense. It is unreasonable to construe it as though it were designed to assure that trap doors would be closed while not in use.
The court's opinion, therefore, holds that the instruction was proper because it construes the ordinance as applicable to the situation of open doors. I do not. I think the ordinance inapplicable and the instruction therefore not applicable and erroneous. Whether the error was prejudicial is another *Page 593 
matter. Minds could differ as to whether it tended to confuse the jury. No attempt was made to construe the ordinance for the jury. It was merely read to the jury and the jury was told that it could find the defendant negligent if it found that he violated the ordinance. There, of course, was no evidence that the door was out of repair or that disrepair was in any way a proximate cause of the injury. The instruction thus covered, in my way of thinking, a matter (failure to keep the doors in repair) upon which there was no evidence.
I note a change in policy of this court in regard to determining whether inapplicable instructions are prejudicial. In earlier days, this court held that an inapplicable instruction would be presumed to be prejudicial unless it clearly appeared that it could not have been so. Davis v. Midvale City,56 Utah 1, 189 P. 74; Smith v. Canady, 45 Utah 521, 147 P. 210;Everts v. Worrell, 58 Utah 238, 197 P. 1043; Shields v.Utah Light  Traction Co., 99 Utah 307, 105 P.2d 347. Of late, and in this case, we have held that an instruction not applicable to any evidence will be presumed to have been ignored by the jury. This means that we will assume that the lay jury exercised more discrimination than the judge. Certainly, I am not one to hold that the mere giving of abstract instructions not applicable to any evidence necessarily constitutes prejudicial error. Trial judges under the pressure put upon them by jury trials give instructions at the time thought to be applicable, which we, in a careful survey of the whole case, may find inapplicable. Unless there is good reason for supposing that the jury might have been misled by such instructions, they should not be held to be prejudicial error even though Sec. 104-24-14 (4), U.C.A. 1943, states that
"the court shall instruct the jury in writing upon the lawapplicable to the case * * *." (Italics added.)
In this case, if the jury construed the ordinance as the majority thinks it may be construed, viz., coincidental with the common law duty of the defendant to guard the plaintiff *Page 594 
from unreasonable risks when the doors were open, no harm could have been done. If on the other hand, the jury construed the ordinance the way I think its plain language demands that it be construed, it is questionable whether the jury may not have been confused into supposing that some failure to repair was a cause of the injury. But I am willing to assume that as reasonable men they discarded the instruction as meaningless because it is very unlikely that they came to their vertdict on any idea that the accident was due to failure to repair the doors. Later in this opinion I shall use this instruction to compare it with another given in this case which I think erroneous and prejudicial, to illustrate the difference between a case where it is reasonable to think that the jury ignored an inapplicable instruction and a case where it was very likely to have been confused and misled. This brings me to the same result as the main opinion in regard to the ordinance just considered but by an entirely different route.
I concur with the holding that the plaintiff cannot be said in law to be guilty of contributory negligence.
I also concur that there was no error in excluding the evidence of Drs. West and Dumke obtained in the treatment of plaintiff on the ground that such evidence was privileged and that the plaintiff had not waived the privilege. I think there is merit to the suggestion that the policy of the law in protecting a relationship between doctor and patient may have gone too far. But, unlike the Chief Justice, I think this is a matter for remedy by the legislature and not for the judiciary. It should be noted that in respect to doctor and patient, Sec. 104-49-3, subsection (4), does not use the word "communications" but the protection is as to "any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient." This is broader than the word "communication" used in the subsection relating to husband and wife, attorney and client, public officer and the word "confessions" used in reference to a clergyman or priest. But even if the word "communications" were used in this subsection, I think an *Page 595 
X-ray would, according to the cases, be included. See Yazoo M.V.R. Co. v. Decker, 150 Miss. 621, 116 So. 287; Yazoo M.V.R. Co. v. Messina, 109 Miss. 143, 67 So. 963. It appears quite plainly that an X-ray taken at the request of plaintiff's doctor contains information acquired in attending the plaintiff and necessary to enable the doctor to prescribe for the plaintiff.
Moreover, I fear a rule which would require the trial court to determine what the patient would not have disclosed to the doctor save for the rule, would introduce insurmountable difficulties.
I also concur in the holding that under the pleadings evidence as to impairment of earning power was admissible. I think it was error to instruct the jury that it might consider loss of time (wages) as an element of damages, but not on the grounds assigned by defendant. It argues that loss of wages was wrongly admitted and submitted to the jury because it was not specially pleaded.
While I think there was no evidence of damage due to loss of time (wages) sufficient to go to the jury, and therefore no evidence of the loss of earning power translatable into dollars, it was not on this ground that defendant objected. If it had objected on that ground I would agree with the Chief Justice that there was no basis to determine loss of earning power after the accident in terms of dollars. For the reason that I conclude that the evidence of loss of time is admissible and submittable to the jury on the pleadings of this case and no contention being made that the testimony introduced would not support a finding on wages or time lost, I concur with the opinion in the result reached in this regard.
The instruction that if the jury found by reason of the absence of any fence or barrier or other protection on the south side of the trap door the sidewalk was not reasonably safe, it could find the defendant guilty of negligence, was prejudicial error. Absence of a fence or barrier on the south side of the door did not contribute to the injury. Hitherto in this opinion for purpose more apparent now, I took occasion to call attention to the fact that we had become more *Page 596 
liberal than formerly in determining whether non-applicable instructions were prejudicial, a policy with which I am in accord. Our inquiry should be as to whether there was good reason to think that a non-applicable instruction was likely to mislead or confuse jurymen — reasonable and conscientious jurymen — as to draw into the vortex of their deliberations an assumption that the subject matter of the instruction was materially involved in the case. And we cannot ascribe to the jurymen in this inquiry the experience and training of astute lawyers or jurists. If the ordinary mind might be likely to conclude that something was a material element in the case because of an instruction whereas it was not, and because of that conclusion there was a good likelihood that the verdict was substantially influenced or affected thereby to the detriment of the appellant, such erroneous instruction should be held as prejudicial. This case presents an example of one erroneous instruction which well may be held not prejudicial. I refer to that instruction in respect to what I consider a non-applicable ordinance hitherto considered. It also presents in the instruction being presently considered an excellent example of one which is prejudicial.
The mind of the jury would be pointedly directed to the fact that the judge considered there was evidence from which it could be concluded that the plaintiff had fallen into the vault because of lack of protection from the south side. The instruction was actually calculated to do that. Yet the accident definitely was caused by the plaintiff not falling into the hole but actually walking against a raised barrier, falling over it — an act in itself strongly indicative of lack of care for his own protection. To divert the mind of the jury from a chain of circumstances which culminated in the accident to a false chain on which could be predicated a conclusion of different and perhaps greater culpability on the part of the defendant when both true and false chains themselves were so closely connected with the same physical object and the manner in which the accident happened may, with great likelihood, have influenced the jury to base a *Page 597 
conclusion on the supposed more culpable delict. The differences between the two situations may at first appear trivial but on reflection they reveal a very marked difference. Certainly the jury may have well come to one conclusion on the belief that the plaintiff's injury came from falling into an unguarded hole and quite a different one on the basis that he fell over a door more than two feet high, which itself would seem to be a fairly good guard against walking into the hole. Of course, if the jury analyzed the evidence as we have, it must have concluded that an instruction which was predicated on a fall from lack of a guard on the south side was not applicable but the distinction between the accident as it happened and one caused in the manner mentioned in the instruction are vital on analysis to the trained mind but seemingly insubstantial to the untrained mind. The jury's mind sees an open unguarded hole, a fall into it by the plaintiff while using the sidewalk. That he fell over the door from the east rather than into the hole from the south may not appear to the jury a distinction of importance. Their minds may too easily, without a wrong instruction to help them, import into the situation a fall into the unprotected hole rather than a blind stumbling over an obstacle and their verdict reached accordingly. Add to that probability an instruction which is predicated on the misstep into the hole rather than a fall over a door and the likelihood that they were influence by it is greatly magnified. I realize that in this case the amount of the verdict seems modest. A new trial might result in a greater sum. The temptation is to have done with the case because, in view of the injuries alleged to be sustained, it is so modest, and therefore to conclude that the jury must not have been influenced by lack of evidence as to wages lost nor by the wrong instruction as to how the accident happened but must have, in view of the amount of the verdict, appraised the plaintiff's damages at such a figure as to give him damages on the lowest level of "pretty good." But the small verdict may have been arrived at by a conclusion that the plaintiff's condition was not so much caused by the accident as from *Page 598 
a previously existing arthritic condition. I might agree that along those lines the jury did quite a good job, but we are dealing with law. It behooves us to steer between the Scylla of our being too lenient and the Charybdis of being too strict with instructions. We may save a verdict at the cost of introducing confusion, uncertainty and error in the law. Because I think this instruction presently under consideration wrong and distinctly prejudicial, I must dissent.